Title: From George Washington to George Clinton, 20 April 1785
From: Washington, George
To: Clinton, George



Dear Sir,
Mount Vernon 20th April 1785.

I promised you a letter by the last Post, but it was not in my power to fulfill it, business not my own, & with which I really ought not to be troubled, engrosses so large a portion of my

time (having no assistance) that that which is essential to me, is entirely neglected.
I now send you Hooe & Harrisons second Bill upon Mr Sylvanus Dickenson; altho’ I hope, & expect the first will have been paid before it reaches. I also send you a statement of the payments, as they ought to have been made to you, & should be obliged to you for comparing them with your own receipts, & for informing me of their correspondence —The money now remitted I wish to have placed to the credit of my Bond; & the balance, if any, carried to that of the accot sent me in December last—I should be glad also to have as early & long notice of the call for this last sum, as can knowingly and conveniently be given; for I find it (under my present circumstances) very difficult to raise money equal to the pressure of my wants: those who owed me before the commencement of hostilities, having taken advantage of my absence & the tender laws, to discharge their debts with a shilling or six pence in the pound: & those to whom I owed money, I have now to pay in specie at the real value.
I have to thank you my dear Sir, for the duplicate Deed, & plan of our purchase in the Ochriskeney Patent; & pray you to take the trouble of doing with my moiety the same as you would do with your own at all times & in all respects.
The lime trees which you were so obliging as to send me last November were unfortunate; they lay at Norfolk until the frosts were entirely over, & only came to my hands the 18th of Feby: I immediately planted, & have since been nursing them; they have yet the appearance of feeble life, but I have no expectation of their living. My thanks nevertheless are equally due for these—for the nutts, the corn & the pease; the last of which I sowed yesterday: if I am too late in doing it, the Spring (which has been the most unfavourable I ever knew)—& not me, is to blame; if too early, it is from ignorance & my neglect in not making the necessary enquiry for the proper season. The corn I shall begin to plant in a few days & will renew the seeds occasionally.
I will rely upon your Excely for the seeds of the Balm tree, White & Spruce Pine—I believe it is the most certain way of raising them: most of the trees evergreen, not sowed where they are to stand, or not raised in Nurseries & early transplanted,

are unsuccessful; & tho’ our impatience will not suffer us to adopt the practice, it is the opinion of Miller (in his Gardeners Dy) who seems to understand the culture of Trees equal to any other writer I have met with, that it is the most expeditious method of rearing them. As a quantity of these seeds would be bulky in the cones, they would be equally good taken out & packed in dry sand; & is the method I would beg leave to recommend. To them I should be glad to have added some of the Hemlock—& indeed any other seeds of trees which are not common in this climate. I shall make no apology for the trouble I know this request must give you, because I persuade myself you will have pleasure in contributing to an innocent amusement. I have planted within these few days many of the hickory nuts which you sent me, not doubting their successful growth here. Mrs Washington desires me to present her compliments & thanks to you, for your care of the case of Grotto work—it came very safe—She also joins me very sincerely in congratulating Mrs Clinton & yourself on her restoration to health, & in wishing it may be of long continuance.
I am sorry for the loss of my Vines, they were of the first quality in France; & sent to me by one of the first characters in it, for abilities, respectability & his curious attention to these things. I was in hopes there had been an abundance, & that you would have participated in the fruit of them.
As you are at the source of intelligence, it would be idle in me to reverberate what is brought by the packets, & we have little of a domestic nature worthy of attention. There are plans in agitation for improving and extending the inland navigation of this country; & opening roads of communication between the heads of the rivers Potomac & James, & the western waters. They have received public countenance & support—but I cannot at this moment speak decisively to the issue—we flatter ourselves it will be favourable, but may be mistaken. Mrs Washington joins me in very best wishes for you & all your family. With regard & attachment I am Dr Sir, Yrs &c.

G: Washington

